Citation Nr: 1001228	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-38 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which reopened the Veteran's previously 
decided claim for service connection for a low back 
disability and denied it on the merits.  However, before 
considering a claim that has previously been adjudicated, the 
Board must determine in the first instance whether new and 
material evidence has been presented or secured with respect 
to that claim as a jurisdictional matter.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board notes that the Veteran submitted an additional 
August 2009 private medical opinion after the June 2009 
Supplemental Statement of the Case (SSOC) was issued, and 
waived initial consideration of this evidence by the agency 
of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2009).  The Board may proceed with appellate 
review. 

The Veteran testified at a November 2009 videoconference 
hearing before the undersigned Acting Veterans Law Judge at 
the Cleveland RO.  A transcript of the hearing has been 
associated with the file.


FINDINGS OF FACT

1.  The February 1972 rating decision denied the claim of 
entitlement to service connection for a low back disability; 
the Veteran was properly notified of the adverse outcome and 
his appellate rights in a February 1972 letter; he did not 
file a notice of disagreement. 

2.  Additional evidence received since the February 1972 
rating decision is neither cumulative nor redundant and 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for a low back 
disability. 

3.  The evidence is at least in equipoise that the Veteran's 
low back disability was incurred in or aggravated by active 
service.  


CONCLUSIONS OF LAW

1.  The February 1972 rating decision, denying service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a low back 
disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The Veteran's low back disability was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
a low back disability has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. New and Material Evidence

The Veteran initially filed for service connection for 
degenerative joint disease of the low back in June 1971.  The 
RO denied the claim in a February 1972 rating decision.  The 
Veteran was notified of this decision in a February 1972 
letter and informed of his appellate rights.  He did not 
appeal the decision.  Consequently, the decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A 
claimant's assertions of medical causation or diagnosis often 
do not constitute competent evidence, as lay persons without 
the appropriate medical expertise are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

The Veteran's claim for service connection for a low back 
disability was denied in the February 1972 rating decision 
because a September 1971 VA examination was negative for 
evidence of any abnormalities of the low back.  Thus, in 
order to reopen his claim, the Veteran must submit new 
evidence suggesting that he has a current disability of the 
low back.  

The relevant evidence submitted since the February 1972 
rating decision consists of private treatment records and 
medical opinions dated from 2004 to 2009, statements by 
Doctor Z. dated in October 2004 and November 2006, a May 2005 
VA examination, the Veteran's testimony at the November 2009 
Board hearing, and a timeline created by the Veteran 
reflecting the history of in-service treatment for his low 
back disability.  This evidence was not submitted at the time 
of the prior final denial of his claim, and is new to the 
file.  The issue is whether the newly-acquired relevant 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  

A private July 2004 X-ray study revealed degenerative changes 
in the lower lumbar spine.  A July 2005 private MRI revealed 
mild degenerative disc disease with small broad-based disc 
herniation at L4-5.  At the May 2005 VA examination, the 
Veteran was diagnosed with a lumbosacral strain with 
degenerative disc disease of the lumbar spine.  

The Board finds that the evidence establishes a current 
disability of the low back.  Because it relates to an 
unestablished fact necessary to substantiate the claim, the 
Board finds that it constitutes new and material evidence 
sufficient to reopen the claim for service connection for a 
low back disability.  The petition to reopen is therefore 
granted and the Board will proceed to decide the claim on the 
merits.  

III. Service Connection

The Veteran contends that he is entitled to service 
connection for a low back disability.  For the reasons that 
follow, the Board concludes that service connection is 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a Veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for arthritis may 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307; 3.309(a) (2009).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. § 3.307(d). 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When a disability is noted at the time the Veteran was 
examined, accepted, and enrolled for service, the presumption 
of sound condition does not apply and the evidence must show 
that the Veteran's preexisting disease or injury was 
aggravated by active service.  See 38 U.S.C.A. §§ 1111, 1153; 
38 C.F.R. §§ 3.304, 3.306 (2009); Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991) (holding that the presumption attaches 
only where there has been an induction examination in which 
the later complained-of disability was not detected).  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Further, congenital or developmental abnormalities are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2009).  Nevertheless, service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by a superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

The Board has reviewed the Veteran's service treatment 
records, post-service treatment records and private medical 
opinions offered by the Veteran's doctors, and the Veteran's 
own statements.  

In the Veteran's June 1968 entrance examination, it was noted 
that the Veteran had a transitional vertebra at the 
lumbosacral junction.  In a June 1968 report of medical 
history, the Veteran indicated a history of back trouble and 
past treatment for back trouble.  A physician's notation 
reflects that the Veteran had a transitional vertebra at the 
L5 junction.  

A September 1968 service treatment record reflects that the 
Veteran had severe lower lumbar pain after falling down that 
morning.  It was noted that the Veteran had a known unstable 
transitional vertebra at the L-5 level.  

A September 1968 Ireland Army Hospital service treatment 
record reflects that the Veteran fell while running.  He 
complained of severe lumbar pain radiating down his left 
thigh.  Straight leg raising was positive at 20 degrees on 
the left side.  The Veteran also had moderate tenderness over 
the L4-5 area.  

Service treatment records dated in January 1969 reflect 
continued complaints of back pain and a notation that the 
Veteran had a chronic lumbar back ache with increasing pain.  

A January 1969 X-ray study showed normal alignment of the 
vertebra.  There was minimal narrowing of the L5-S1 
interspace with minimal bony sclerosis of the apophyseal 
joint indicating degenerative disease. 

A February 1969 physical profile record reflects that the 
Veteran was put on profile for low back pain due to 
degenerative arthritis at L5-S1.  

A March 1969 service treatment record reflects that the 
Veteran requested more pain medication and permission to go 
to the gym on a daily basis, which was granted.  

A March 1971 service treatment record reflects that the 
Veteran had multiple arthritic problems for a few years.  

In a March 1971 X-ray study, no definite abnormalities were 
identified.  However, this report indicates that the L5-S1 
interspace was not "well studied."  There was a bone island 
on the left femoral head and a transverse fissure in the 
sacrum.  There was also partial lumbarization of S1 and the 
lumbar spine alignment appeared normal. 

An April 1971 service treatment record reflects that the 
Veteran was on a permanent L3 profile for degenerative 
changes in the low back.  This record indicates that an X-ray 
study revealed sacralization of the left half of L5 with 
increased density around the facet joint on the right side.  
The Veteran was diagnosed with degenerative arthritis of the 
facet joint at L5-S1 on the right. 

The Veteran's January 1971 separation examination reflects a 
diagnosis of degenerative joint disease of the lower back.  

After the Veteran's separation from service, a September 1971 
X-ray study performed by VA revealed vertebral bodies which 
were normally aligned.  The paraspinous soft tissues were 
unremarkable.  A small anterior Schmorl's node was present 
between L-1 and L-2.  The physician who interpreted these X-
rays concluded that they revealed a normal lumbosacral spine. 

In the September 1971 VA examination, the examiner concluded 
that the September 1971 X-ray study and a physical 
examination of the Veteran showed that his lumbar spine was 
within normal limits.  

A private July 2004 X-ray study revealed degenerative changes 
in the lower lumbar spine. 

An October 2004 statement by Doctor Z., one of the Veteran's 
treating physicians, reflects that the Veteran had a long 
history of chronic low back pain which dated back to 1969 or 
1970 where X-rays during his military service revealed 
lumbosacral degenerative disc disease.  The doctor stated 
that the Veteran's low back pain had worsened at the time of 
this statement and led to radicular pain and parasthesias 
down both legs.  

In the May 2005 VA examination performed in connection with 
this claim, the examiner noted that a review of the Veteran's 
claims file revealed some disc degeneration in the service 
and some arthritic changes from July 2004 X-rays.  After 
examining the Veteran, the examiner concluded that there was 
no evidence in the service of a permanent aggravation of any 
preexisting condition from a fall.  The examiner noted that 
the Veteran's injury in service occurred 37 years prior to 
the examination, and found that consequently any relationship 
of the Veteran's current symptomatology to one single episode 
in the service was speculative.  The Board finds that this 
response is essentially non-evidence, as the examiner did not 
state the degree of likelihood that the Veteran's current low 
back disability is or is not related to his in-service 
injury.  However, the Board finds that this examination 
report is adequate, as the examiner sufficiently explained 
his reasons for stating that any such relationship is 
speculative.  To the extent the examiner's statement does 
constitute an opinion, as suggested by the language he used, 
the Board finds that its probative value is diminished by the 
fact that the examiner only mentioned the Veteran's fall, and 
did not discuss whether the Veteran's degenerative arthritis 
diagnosed in the service (whether or not it resulted from the 
fall) may be etiologically related to the Veteran's current 
degenerative disc disease.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (holding that the probative value 
of a medical opinion comes from its reasoning). 

A July 2005 private MRI revealed mild degenerative disc 
disease with small broad-based disc herniation at L4-5.  

A November 2006 letter from Doctor Z. states that the June 
1968 service treatment record reflecting low back pain 
radiating down the left thigh and a positive straight leg 
raise at 20 degrees was consistent with lumbar disc disease.  

In a May 2008 private examination by Doctor V., an orthopedic 
specialist, the examiner reviewed a service treatment record 
reflecting degenerative arthritis at L5-S1 during that time 
period.  The examiner stated that after examining the Veteran 
and reviewing his July 2005 MRI, it appeared that the Veteran 
had a degenerative process dating back to the late 1960's and 
that the Veteran's current pain was due to degenerative 
arthritis.  The examiner concluded that there was a 
relationship between the Veteran's degenerative arthritis 
from 1969 and his present degenerative disease.  
Unfortunately, the Board may only give limited probative 
value to this opinion, as the examiner did not account for 
the fact that over 30 years had passed between the Veteran's 
separation from service and his recent diagnosis of 
degenerative arthritis in 2004.  Moreover, the examiner 
apparently was not shown the rest of the Veteran's service 
treatment records, including those which reflect that the 
Veteran had a pre-existing transitional vertebra.  See id.  
Thus, the examiner was not able to opine whether the 
Veteran's degenerative arthritis was related to his 
transitional vertebra as opposed to his in-service injury. 

A June 2008 examination report by Doctor S., a Board-
certified physician in physical medicine and rehabilitation, 
reflects that the doctor examined the Veteran and reviewed 
his service treatment records and post-service medical 
records.  The doctor concluded that with reasonable medical 
probability there was a direct cause and effect relationship 
between the Veteran's September 1968 fall during service and 
his current symptomatology.  The doctor noted that the 
service treatment records showed radicular pain into the left 
leg and a positive straight leg raise from a fall.  The 
doctor further noted that X-rays within 6 months of the fall 
revealed L5-S1 degenerative arthritis.  However, there was no 
mention of L4-5 pathology.  Nevertheless, Doctor S. found 
that with reasonable and medical probability, the Veteran's 
September 1968 fall during service caused a small disc 
herniation which over time lead to the current degenerative 
changes at the L4-5 level as well as facet joint arthropathy.  
The Board finds that the probative value of this opinion is 
limited in that that the doctor did not explain his findings, 
including the fact that the Veteran's degenerative arthritis 
is now at L4-5 rather than L5-S1, and did not address the 
fact that the Veteran also had a pre-existing transitional 
vertebra.  See id. 

In an August 2009 opinion by Doctor V., the orthopedic 
specialist who previously examined the Veteran in May 2008, 
the doctor stated that degenerative changes from a fall would 
not appear immediately in an X-ray study.  Rather, they could 
appear three to five years later.  Moreover, there was no 
definite way to view degenerative changes by X-ray and they 
were not always visualized in that fashion.  The doctor 
stated that often an MRI study can show degenerative changes 
that an X-ray study is unable to detect.  However, the MRI 
was not available at the time the Veteran injured his back.  
The doctor stated that a fall can initiate a degenerative 
process.  The doctor noted in this regard that the Veteran 
saw a military physician multiple times over several months 
and that simple muscle strains of the lumbar spine will 
typically resolve themselves within 3 to 6 weeks.  Therefore, 
the doctor felt that that the Veteran's injury was much more 
significant than a muscle strain and sounded more like a disc 
disruption. 

At the November 2009 Board hearing, the Veteran stated that 
shortly after entry into service, he was participating in a 
training exercise when he slipped on a tree root, causing him 
to fall down a hill and hit a tree.  The Veteran stated that 
he was then transported to the army hospital for a sore back 
and outlined his history of treatment as documented by his 
service treatment records.  The Veteran stated that the 
private physicians who found a relationship between his 
current low back disability and his in-service injury had 
reviewed his service treatment records.  

In reviewing the above evidence, the Board finds that the 
Veteran sustained an injury in service causing severe back 
pain which lasted at least several months, and that he soon 
thereafter was diagnosed with degenerative arthritis at L5-
S1.  The Board notes that, as discussed above, the Veteran 
was found to have a transitional vertebra at the L5 junction 
at entry into service.  Pre-existing conditions not 
aggravated by service and congenital abnormalities cannot be 
service-connected.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. 
§§ 3.303(c), 3.304, 3.306, 4.9 (2009).  However, the Board 
finds that the evidence is at least in equipoise that the 
Veteran's low back injury and development of degenerative 
arthritis were unrelated to the Veteran's pre-existing 
transitional vertebra.  The Board notes in this regard that 
there is no evidence in the service treatment records or 
medical records thereafter relating the Veteran's 
degenerative arthritis to the transitional vertebra diagnosed 
in his entrance examination.  Moreover, the Veteran's January 
1971 separation examination reflects a diagnosis of 
degenerative arthritis rather than a transitional vertebra.  
Thus, giving the Veteran the benefit of the doubt, the Board 
finds that the Veteran sustained a low back injury in service 
which caused his subsequent low back symptomatology.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board also finds that the evidence is at least in 
equipoise that the Veteran's current low back disability is 
related to his in-service injury.  The Veteran repeatedly 
complained of low back pain in service for several months, 
from September 1968 to at least March of 1969.  The Veteran's 
low back was being examined as late as April 1971, over two 
and a half years after his initial injury in September 1968.  
Further, the Veteran was diagnosed with degenerative 
arthritis at L5-S1 based on a January 1968 X-ray study and 
was put on physical profile for this condition in February 
1969.  Thus, the evidence establishes a chronic low back 
disability in service.  See 38 C.F.R. § 3.303(b).  

Turning to the post-service treatment records, the Board 
notes that the earliest evidence of the Veteran's current low 
back disability is the July 2004 private X-ray study showing 
degenerative changes, which is dated almost 35 years after 
the Veteran's June 1971 separation from service.  However, 
because a chronic low back condition has been established in 
service, there is less of a need to show a continuity of 
symptomatology thereafter in order to satisfy the nexus 
requirement.  See id.  
While the May 2005 VA examination report found that any 
relationship between the Veteran's current low back 
disability and his period of service would be speculative 
given the amount of time that had elapsed, the Board gives 
little weight to this opinion, as explained above.  
Importantly, several private physicians did find a probable 
relationship between the Veteran's current degenerative 
arthritis at L4-5 and his degenerative arthritis in service.  
Specifically, Doctor S. and Doctor V. stated in their 
respective opinions that a fall could trigger a degenerative 
process leading to the Veteran's current degenerative 
arthritis.  In the August 2009 opinion, Doctor V. further 
stated that the Veteran's fall in service seemed more severe 
than a muscle injury as the Veteran complained of pain and 
was prescribed pain medication over a period of several 
months, rather than several weeks.  Thus, Doctor V. thought 
that the Veteran's fall had caused a ruptured disc.  Finally, 
while the September 1971 X-ray study failed to show any 
abnormalities of the low back, Doctor V. explained in his 
August 2009 opinion that degenerative changes would not 
necessarily appear on an X-ray study during the first few 
years after such a fall.  Thus, giving the Veteran the 
benefit of the doubt, the Board finds that a nexus has been 
established between his current degenerative arthritis of the 
low back and his period of service.  See Gilbert, supra.

Accordingly, the Board finds that the evidence is at least in 
equipoise with respect to the Veteran's claim.  Consequently, 
the benefit-of-the-doubt rule applies, and service connection 
for a low back disability is granted.  See Hickson, supra; 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert, supra.  


ORDER

New and material evidence having been received, the 
previously denied claim for service connection for a low back 
disability is reopened.

Service connection for a low back disability is granted.  



____________________________________________
L.J. BAKKE-SHAW 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


